Case: 18-60815      Document: 00515169866         Page: 1    Date Filed: 10/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-60815                             FILED
                                  Summary Calendar                    October 23, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
DANIEL ROSAS PEREZ,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 977 608


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Daniel Rosas Perez, a native and citizen of Mexico, petitions for review
of a decision of the Board of Immigration Appeals (BIA) affirming the
Immigration Judge’s (IJ) denial of withholding of removal and relief under the
Convention Against Torture (CAT).
       Because the BIA affirmed the IJ’s decision without opinion, the IJ’s
decision is the final agency determination for purposes of judicial review. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60815    Document: 00515169866     Page: 2   Date Filed: 10/23/2019


                                 No. 18-60815

Soadjede v. Ashcroft, 324 F.3d 830, 831-32 (5th Cir. 2003). Questions of law
are reviewed de novo and findings of fact are reviewed for substantial evidence.
Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Under the substantial
evidence standard, the petitioner “must show that the evidence was so
compelling that no reasonable factfinder could conclude against it.” Wang v.
Holder, 569 F.3d 531, 537 (5th Cir. 2009).
      Rosas Perez asserts that the evidence supports that he likely would be
persecuted on account of his membership in a particular social group: males
between the ages of 20 to 40 who have not lived in Mexico for several years.
However, the evidence does not compel a finding that Rosas Perez has a well-
founded fear of future harm because he belongs to a particular social group.
See id. He has not demonstrated that his proposed particular social group is
cognizable. See Gonzalez-Soto v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016);
Orellana-Monson v. Holder, 685 F.3d 511, 518-19 (5th Cir. 2012). In addition,
Rosas Perez has failed to brief, and thereby abandoned, any argument
involving the IJ’s denial of CAT protection. See Soadjede, 324 F.3d at 833.
      The petition for review is DENIED.




                                       2